287 F.2d 666
Frank CHURICO, Appellant,v.UNITED STATES of America, Appellee.
No. 18471.
United States Court of Appeals Fifth Circuit.
March 22, 1961.

William E. Harrell, Brunswick, Ga., for appellant.
Donald H. Fraser, Asst. U.S. Atty., Savannah, Ga., for appellee.
Before TUTTLE, Chief Judge, and JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
This conviction of violation of Title 18, Section 2312, U.S.C. prohibiting interstate transportation of a stolen vehicle must be affirmed.  The only ground in support of the appellant's motion for bill of particulars was that the information requested was sought to prevent surprise.  We think that court's refusal to grant the motion was within his discretionary power.


2
As to the sufficiency of the evidence, it appears that the car had been stolen from Miami, Florida.  It was found in Waycross, Georgia, some 600 miles distant.  It was first seen there on a day when appellant arrived there saying that he had hitchhiked from Miami.  His finger prints were found in the automobile and he was seen several times in the vicinity of the automobile before being arrested.  In the absence of any explanation as to why he had ever been in the automobile with which he had no possible legal connection, we conclude that this evidence was sufficient to justify a finding of guilt.  The judgment is


3
Affirmed.